805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis LONG, James Maher, Gary Theunick and Robert Davey, Plaintiffs,v.CITY OF SAGINAW, a Municipal Corporation, Teamsters Local129 and International Brotherhood of Teamsters,Chaffeurs, Warehousemen and Helpers ofAmerica, Defendants.
No. 85-1352.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1986.

1
Before MERRITT and JONES, Circuit Judges, and THOMAS, Senior District Judge*.

ORDER

2
Appellants, laid-off policemen from Saginaw, Michigan, appeal from an order of the district court dismissing their claim alleging violations of the Fourteenth Amendment, 42 U.S.C. Secs. 1981, 1983, 1985 and 1986, and several state laws.  Essentially, Appellants claim that when their collective bargaining agreement was modified to permit the hiring of one minority police officer for every officer recalled from layoff status, the City of Saginaw created a constitutionally impermissible race-based system for the hiring and recall of police officers.


3
In evaluating the cross motions for summary judgment before it, the district court relied heavily on this court's opinion in Wygant v. Jackson Board of Education, 746 F.2d 1152 (6th Cir.1984).  However, our opinion in Wygant was recently reversed by the Supreme Court.  Wygant v. Jackson Board of Education, --- U.S. ----, 106 S.Ct. 1842 (1986).  For this reason, we are of the opinion that this case should be REMANDED to the district court for reconsideration in light of the Supreme Court's ruling in Wygant, supra.


4
Accordingly, it is so ORDERED.



*
 The Honorable William K. Thomas, Senior District Judge of the United States District Court for the Northern District of Ohio, sitting by designation